UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7119


WILLIAM CLAYTON MCKINNEDY, III,

                Petitioner - Appellant,

          v.

CECILIA R. REYNOLDS,

                Respondent - Appellee.



                            No. 10-7180


WILLIAM CLAYTON MCKINNEDY, III,

                Petitioner - Appellant,

          v.

CECILIA R. REYNOLDS,

                Respondent - Appellee.



Appeals from the United States District Court for the District
of South Carolina, at Greenville. Henry M. Herlong, Jr., Senior
District Judge. (6:10-cv-01247-HMH)


Submitted:   January 18, 2011             Decided:   January 26, 2011


Before NIEMEYER, DUNCAN, and AGEE, Circuit Judges.
Dismissed by unpublished per curiam opinion.


William Clayton McKinnedy, III, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               William Clayton McKinnedy, III, seeks to appeal the

district       court’s    order    accepting         the   recommendation            of    the

magistrate judge and denying relief without prejudice on his 28

U.S.C. § 2254 (2006) petition and the district court’s order

denying his Fed. R. Civ. P. 59(e) motion to alter or amend the

judgment.        The     orders    are    not      appealable        unless    a     circuit

justice    or    judge    issues    a    certificate       of    appealability.                28

U.S.C. § 2253(c)(1) (2006).              A certificate of appealability will

not    issue    absent    “a   substantial         showing      of   the    denial        of    a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating           that   reasonable        jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                 Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El       v.   Cockrell,      537 U.S. 322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                              Slack,
529 U.S. at 484-85.            We have independently reviewed the record

and conclude that McKinnedy has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeals.       McKinnedy’s motion for relief from retaliation is

                                              3
denied.     We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the    materials

before    the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    DISMISSED




                                     4